Case 1:20-cv-22628-UU Document 5 Entered on FLSD Docket 08/24/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 1:20-cv-22628-UU

 TRAYEVON BRAYE,

        Petitioner,

 v.

 UNITED STATES OF AMERICA,

        Respondent.
                                                        /

      ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

        This Cause is before the Court upon Petitioner’s pro se Petition for Writ of Habeas Corpus

 by a Person in State Custody Under 28 U.S.C. § 2254 for (“Petition”) (D.E. 1).

        THE COURT has reviewed the Petition, pertinent parts of the record, and is otherwise fully

 advised in the premises.

        This matter was referred to Magistrate Judge Lisette M. Reid who, on July 27, 2020, issued

 a Report (D.E. 4) (“Report”) recommending that the Petition be denied as time barred.

        Petitioner was given well over 14 days to file any objections to the Report, but he did not

 do so. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988), cert. denied, 488 U.S. 958

 (1988) (holding that failure to file timely objections bars the parties from attacking factual findings

 on appeal).

        Upon review, the Court agrees with Magistrate Judge Reid’s recommendations and concurs

 in all her findings. Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Report, D.E. 4, is RATIFIED, ADOPTED, and

 AFFIRMED. It is further



                                                   1
Case 1:20-cv-22628-UU Document 5 Entered on FLSD Docket 08/24/2020 Page 2 of 2



        ORDERED AND ADJUDGED that the Motion, D.E. 1, is DENIED. It is further

        ORDERED AND ADJUDGED that no certificate of appealability shall issue. No

 evidentiary hearing shall be held. It is further

        ORDERED AND ADJUDGED that this case is CLOSED.

        DONE AND ORDERED in Chambers in Miami, Florida this _24th_ day of August, 2020.



                                                        _____________________________

                                                        URSULA UNGARO
                                                        UNITED STATES DISTRICT JUDGE




 cc:
 Trayevon Braye, pro se
 Counsel of Record via CM/ECF




                                                    2
